           Case 1:19-cv-08188-AT Document 3 Filed 07/26/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: _7/26/2020___
IN RE: RUDOLFO VALENTIN QUIROGA

                                                                            19 Civ. 8188 (AT)

                                                                                 ORDER

ANALISA TORRES, District Judge:

        On September 3, 2019, Appellant pro se, Rudolfo Valentin Quiroga, filed a notice of
appeal to this Court. ECF No. 1. To date, Appellant has not filed a memorandum of law in
support of his appeal, nor an affirmation that he has served the opposing party. On June 19,
2020, the Court issued an order to show cause (“OSC”) directing Appellant to respond by July
10, 2020 stating why the appeal should not be dismissed under Federal Rule of Civil Procedure
41(b) for lack of prosecution of his appeal. OSC, ECF No. 2. Appellant did not file a response.
       A district court contemplating dismissal for failure to prosecute or comply with a court
order pursuant to Rule 41(b) must consider:
       1) the duration of [the] plaintiff’s failures or noncompliance; 2) whether [the]
       plaintiff had notice that such conduct would result in dismissal; 3) whether
       prejudice to the defendant is likely to result; 4) [the court’s] interest in managing
       its docket against [the] plaintiff’s interest in receiving an opportunity to be heard;
       and 5) . . . the efficacy of a sanction less draconian than dismissal.

Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 63 (2d Cir. 2000). “No one
factor is dispositive” in determining the proper outcome and the Court must weigh all five
factors in determining whether dismissal is appropriate under Rule 41(b). United States ex rel.
Drake v. Norden Sys. Inc., 375 F.3d 248, 254 (2d Cir. 2004); see also Avila v. Comm’r of Soc.
Sec., No. 15 Civ. 2456, 2016 WL 1562944, at *3 (S.D.N.Y. Apr. 18, 2016). Dismissal under
Rule 41(b) is subject to the “sound discretion of the district courts.” Tutora v. Correct Care
Sols., LLC, No. 17 Civ. 9169, 2020 WL 1164793, at *1 (S.D.N.Y. Mar. 11, 2020).
         The Court concludes that all factors weigh in favor of dismissal. First, Appellant has not
made any filings in this appeal for over ten months. Second, the Court gave notice to Appellant
that failure to respond to the OSC would result in dismissal. See OSC. Third, “[p]rejudice to
[Appellees] resulting from unreasonable delay may be presumed,” Lyell Theatre Corp. v. Loews
Corp., 682 F.2d 37, 43 (2d Cir. 1982), and here the delay has been substantial. Fourth, the Court
has given Appellant “a fair chance to be heard,” and the Court must manage its docket
efficiently. Koch v. Preuss, No. 19 Civ. 2830, 2020 WL 1304084, at *2 (S.D.N.Y. Mar. 18,
2020).

        Fifth, dismissal is appropriate in light of the record. Over ten months have elapsed since
Appellant filed a notice of appeal to this Court. Appellant has neither complied with the time
limit for submissions under the Federal Rules of Bankruptcy Procedure, nor responded to the
Court’s OSC. Under these circumstances, dismissal is well within the discretion of the Court.
See, e.g., Koch, 2020 WL 1304084, at *2 (“When an appellant fails to file a brief on time . . . the
           Case 1:19-cv-08188-AT Document 3 Filed 07/26/20 Page 2 of 2




district court . . . , after notice, may dismiss the appeal on its own motion.” (quoting Fed. R.
Bankr. P. 8018(a)(4)) (internal quotation marks omitted)); In re Kleinman, 95 Civ. 2663, 95 Civ.
2665, 1996 WL 157469, at *1 (S.D.N.Y. Apr. 4, 1996) (dismissing bankruptcy appeals sua
sponte for failure to perfect appeals in accordance with Federal Rule of Bankruptcy Procedure
8009(a); In re Tornheim, No. 95 Civ. 8474, 1996 WL 79333, at *2 (S.D.N.Y. Feb. 23, 1996)
(dismissing appeal where appellant failed to meet the deadlines set forth in the Federal Rules of
Bankruptcy Procedure and did not to respond to a motion to dismiss the appeal for failure to
prosecute).

      Accordingly, the appeal is DISMISSED. The Clerk of Court is directed to close the case
and mail a copy of this order to Appellant pro se.
       SO ORDERED.

Dated: July 26, 2020
       New York, New York




                                                2
